This is a proceedings for compensation under the provisions of the North Carolina Workmen's Compensation Act. It was before this Court on a former appeal at the Fall Term, 1937, and is reported in 212 N.C. 357. The facts are therein fully set out. *Page 801 
The facts found by the Full Commission tend to show that the employee suffered an injury by accident, which did not result from his employment. The conclusion of the Commission that the employee, of whom the plaintiff is the dependant, did not suffer an injury by accident arising out of and in the course of his employment is sustained by the evidence. It would seem that this is the only reasonable conclusion to be drawn from the evidence and the findings of the Commission.
The judgment below is
Affirmed.